Name: Decision of the EEC-Iceland Joint Committee No 5/73 concerning movement certificates A.IS.1 and A.W.1 contained in Annexes V and VI to Protocol No 3
 Type: Decision
 Subject Matter: nan
 Date Published: 1973-11-24

 Avis juridique important|21973D1124(03)Decision of the EEC-Iceland Joint Committee No 5/73 concerning movement certificates A.IS.1 and A.W.1 contained in Annexes V and VI to Protocol No 3 Official Journal L 324 , 24/11/1973 P. 0011DECISION OF THE JOINT COMMITTEE No 5/73 concerning movement certificates A.IS.1 and A.W.1 contained in Annexes V and VI to Protocol No3THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Iceland signed in Brussels on 22 July 1972; Having regard to protocol No 3 on the definition of the concept of 'originating products' and methods of administrative cooperation (hereafter refered to as 'Protocol No 3'), and in particular Article 28 thereof; Whereas it is necessary to make an addition to Note 1 on the front of the model of movement certificate A.IS.1 contained in Annex V to Protocol No 3 in order to enable the specimen to be used for purposes of the Agreements specified in Article 2 of Protocol No 3; Whereas it is necessary to amend the specimen of movement certificate A.W.1 contained in Annex VI to Protocol No 3 in order to render it identical to the models contained in Annex VI of Protocol No 3 annexed to each of the Agreements refered to above; Whereas in order to ensure concordance of the versions in the different languages of Protocol No 3, certain amendments must be made to the English and German versions of the specimen of movement certificate A.W.1, HAS DECIDED: Article 1 In the specimens of movement certificate A.IS.1 contained in Annex V to Protocol No 3 wich are printed in Iceland, the following words shall be added to Note 1 on the front:'or Austria, Finland, Portugal, Sweden or Switzerland'. Article 2 1.The words 'EEC-Iceland Agreement' at the top of the front page of the specimen of movement certificate A.W.1 contained in Annex VI to Protocol No 3 shall be deleted. 2.The words 'movement certificate' written in the languages in wich the Agreement was drawn up shall be replaced by the following words:WarenverkehrsbescheinigungVarecertifikatMovement certificateCertificat de circulation des marchandisesCertificato di circulazione delle merciCertificaat inzake goederenverkeerVaresertifikatTavaratodistusFlutningskÃ ­rteiniCertificado de circulaÃ §Ã £o das mercadoriasVarucertifikatThe order of the above may be changed in order to place at the top the version in the language of the country wich prints the certificate. Article 3 The word 'date.....' shall be inserted in the space 'Customs endorsement' to be found on the front of the specimens of movement certificates A.IS.1 and A.W.1. Article 4 In the German-language version of the 'Declaration by the exporter' to be found in Annex VI to Protocol No 3 the words'Beschreibe den ursprungsbegruendenden Vorgang wie folgt : ( ³)'shall be remplaced by the following words:'Beschreibe den Sachverhalt, auf Grund dessen die Waren die vorgenannten Voraussetzungen erfuellen,wie folgt:( ³)' Article 5 In the English-language version of the 'Declaration by the exporter' to be found in Annex VI to Protocol No 3 the words:'Declares that these goods were obtained in ...( ¹)'shall be remplaced by the following words:'Declares that these goods are situated in ...( ¹)' Article 6 The movement certificates drawn up in accordance with the specimens previously in force may continue to be used until stocks are used up. Done at Brussels, 8 June 1973. For the Joint CommitteeThe ChairmanTh.ASGEIRSSONThe SecretariesO.EGILSSONM.C. SAUT